955 F.2d 41
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Everett KING, Jr., Petitioner-Appellant,v.G.E. DEAN;  Edward W. Murray, Respondents-Appellees.
No. 91-7305.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 17, 1992.Decided Feb. 21, 1992.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.   James C. Turk, Chief District Judge.  (CA-91-385-R)
Everett King, Jr., appellant pro se.
Robert Quentin Harris, Assistant Attorney General, Richmond, Va., for appellees.
W.D.Va.
DISMISSED.
Before WILKINS and LUTTIG, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Everett King seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. § 2254 (1988).   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.   King v. Dean, No. CA-91-385-R (W.D.Va. Sept. 5, 1991).*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.



*
 We note that King's ineffective assistance claim fails the test of  Strickland v. Washington, 466 U.S. 668 (1984).   His remaining claims are procedurally barred not by his failure to present these issues in his first state habeas petition, but by his failure contemporaneously to object or to otherwise raise the issues before the trial court, see Va.Sup.Ct.Rules 5:25 5A:18;   Slayton v. Parrigan, 205 S.E.2d 680 (Va.1974), cert. denied, 419 U.S. 1108 (1975), and his failure to file a timely new trial motion, see Va.Sup.Ct.Rule 1:1